Dillard, Chief Judge.
In State v. Davis ,1 the Supreme Court of Georgia concluded that we lacked jurisdiction to consider this case because it addresses a constitutional question of first impression, and, therefore, our decision in Davis v. State2 is a nullity. Accordingly, the Supreme Court vacated that decision; decided the merits of the appeal as if the case had been properly transferred; and remanded the case to this Court with direction that the judgment of the trial court be reversed and the remittitur be transmitted with the Supreme Court's opinion.
Judgment reversed.
Reese and Bethel, JJ., concur.

303 Ga. 684, 689 (1), 814 S.E.2d 701 (2018).


340 Ga. App. 652, 798 S.E.2d 474 (2017).